Title: To James Madison from George Graham, 16 August 1815
From: Graham, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        August 16th. 1815
                    
                    Beleiving that it would be satisfactory to you to know the local distribution of the amount appropriated for the Pay of the Army & militia; I have fowarded for your information the enclosed statement. The other papers now sent you will retain untill the arrival of Mr. Crawford; he is detained here only for his baggage. Yours very Sincerely
                    
                        
                            Geo: Graham
                        
                    
                